UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7137


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TAVON ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00074-WDQ-1; 1:09-cv-02305-WDQ)


Submitted:   April 19, 2011                 Decided:   April 21, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Seth Allen Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina, for Appellant. Kwame Jangha Manley, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tavon Robinson seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.      That   order    was   entered    by   the   district    court   on

February 19, 2010.       Robinson, then a prisoner proceeding pro se,

filed his notice of appeal between August 9 and August 11, 2010. *

Robinson’s notice of appeal is clearly untimely.                See Fed. R.

App. P. 4(a)(1)(A).         In his notice, however, Robinson indicated

that he never received the district court’s order.                  Under Fed.

R. App. P. 4(a)(6), the district court may reopen the time to

file an appeal for a fourteen-day period if: (1) the moving

party did not receive notice of entry of judgment within twenty-

one days after its entry; (2) a motion to reopen the appeal

period is filed within 180 days of entry of judgment or within

fourteen   days     of   receiving   notice   from   the   district     court,

whichever is earlier; and (3) no party would be prejudiced by

reopening.     We remand to the district court for the limited

purpose of determining whether Robinson is entitled to have his

time to file an appeal reopened under Rule 4(a)(6).             The record,




     *
       Robinson hand-dated his notice of appeal August 9, 2010;
the prison mail room dated it August 11, 2010.




                                      2
as supplemented, will then be returned to this court for further

consideration.

                                                        REMANDED




                               3